         CASE 0:20-cv-00786-ECT-HB Doc. 14 Filed 09/15/20 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


Abraham Dut M.,                                      File No. 20-cv-786 (ECT/HB)

              Petitioner,

v.
                                                                ORDER
William P. Barr, U.S. Attorney General;
Secretary of Homeland Security;
Peter Berg, ICE Field Director, St. Paul;
Sheriff Kurt Freitag, Freeborn County
Sheriff,

              Respondents.


Abraham Dut M.,                                      File No. 20-cv-1350 (ECT/HB)

              Petitioner,

William P. Barr, Attorney General;
Secretary of Homeland Security;
Peter Berg, Director of St. Paul Field Office;
Sheriff Kurt Freitag,

           Respondents.
________________________________________________________________________

       This case is before the Court on a Report and Recommendation issued by Magistrate

Judge Hildy Bowbeer on August 17, 2020. ECF No. 12 (“R&R”).1 Magistrate Judge

Bowbeer recommends dismissing without prejudice each of two Petitions for a Writ of



1
       The R&R addresses two substantially similar habeas corpus petitions filed by
Abraham Dut M. Abraham Dut M. v. Barr, No. 20-cv-786 (ECT/HB), ECF No. 1;
Abraham Dut M. v. Barr, No. 20-cv-1350 (ECT/HB), ECF No. 1. Where the same or
substantially similar documents were filed in both cases, citations will reference only
papers filed in No. 20-cv-786.
         CASE 0:20-cv-00786-ECT-HB Doc. 14 Filed 09/15/20 Page 2 of 5



Habeas Corpus filed by Abraham Dut M. under 28 U.S.C. § 2241. R&R at 8. Dismissal

of the first Petition is recommended because it was filed prematurely—sooner than six

months after the order of removal became final (a presumptively-constitutional duration of

detention under 8 U.S.C. § 1231(a)(6)). Id. at 5–7. Dismissal of the second Petition is

recommended because Abraham has not met his initial burden to demonstrate there is

“good reason to believe” that there is no significant likelihood of removal in the reasonably

foreseeable future. Id. at 7–8. Abraham filed a letter dated August 20, 2020, in which he

alleges a conspiracy among the Republic of South Sudan, the Department of Homeland

Security, United States Immigration and Customs Enforcement (“ICE”), and an individual

ICE officer. ECF No. 13 at 1–2 (“Pet’r Ltr.”). Abraham seems to request an order directing

the South Sudanese government to talk directly with him and explain why he has yet to be

issued a travel document. Id.

       Under 28 U.S.C. § 636(b)(1), a judge “shall make a de novo determination of those

portions of the report or specified proposed findings or recommendations to which

objection is made.” See also L.R. 72.2(b)(3). Abraham’s letter does not allude or object

to any portion of or finding in the R&R. See Pet’r Ltr. Still, Abraham’s allegation of a

conspiracy between the South Sudanese and United States governments—seemingly

regarding his ability to secure a travel document—may be understood to implicitly

challenge the Magistrate Judge’s finding that the South Sudanese Government has been

“cooperative” and that there is a “significant likelihood of removal in the reasonably

foreseeable future.” R&R at 7–8. The R&R will therefore be reviewed de novo. Having

undertaken that de novo review, the R&R will be accepted.


                                             2
         CASE 0:20-cv-00786-ECT-HB Doc. 14 Filed 09/15/20 Page 3 of 5



       There is no question that Abraham’s first Petition was prematurely filed within the

presumptively constitutional six-month period established in Zadvydas v. Davis. 533 U.S.

678, 701 (2001); see Saidi O. v. DHS/ICE, Case No. 20-cv-790 (WMW/BRT), 2020 WL

4587980, at *2 (D. Minn. June 30, 2020), report and recommendation adopted sub nom.,

2020 WL 4586921 (D. Minn. Aug. 10, 2020); see also R&R at 6–7. The first Petition was

therefore properly dismissed.

       Abraham’s second Petition was filed on June 11, 2020, over a month outside of the

six-month window. R&R at 7. As Magistrate Judge Bowbeer correctly noted, a petition

filed outside of the six-month Zadvydas window must meet an initial burden to show “good

reason to believe there is not significant likelihood of removal in the reasonably foreseeable

future.” Zadvydas, 533 U.S. at 701. Abraham did not provide any evidence to meet this

burden in his Petition. See ECF No. 1. But even carefully reviewing Abraham’s new

allegations regarding a conspiracy between the South Sudanese and United States

governments, see Ridenour v. Boehringer Ingelheim Pharms., Inc., 679 F.3d 1062, 1067

(8th Cir. 2012) (concluding that “[t]he district court properly refused to consider

[appellant’s] argument . . . because th[e] argument was not presented first to the magistrate

judge”), Abraham still fails to meet his burden. Abraham has provided no evidence to

substantiate his claims. See, e.g., Mehighlovesky v. U.S. Dept. of Homeland Sec., 12-cv-

902 (RHK/JJG), 2012 WL 6878901, at *3–4 (D. Minn. Dec. 7, 2012) (finding that

petitioner had not met Zadvydas burden where he “ha[d] not offered any evidence of any

kind—not even a self-serving declaration—to support his conclusory allegations regarding

the supposed impediments to his removal”), report and recommendation adopted, 2013


                                              3
         CASE 0:20-cv-00786-ECT-HB Doc. 14 Filed 09/15/20 Page 4 of 5



WL 4586921 (D. Minn. Jan. 17, 2013).            Abraham’s second Petition was properly

dismissed.2

                                        ORDER

      For the foregoing reasons, and based on all the files, records, and proceedings in the

above-captioned matters, IT IS ORDERED THAT:

      1. The Report and Recommendation in Abraham Dut M. v. Barr, No. 20-cv-786

          [ECF No. 12] is ACCEPTED.

      2. Petitioner’s objection to the Report and Recommendation in Abraham Dut M. v.

          Barr, No. 20-cv-786 [ECF No. 13] is DENIED.

      3. The Report and Recommendation in Abraham Dut M. v. Barr, No. 20-cv-1350

          [ECF No. 7] is ACCEPTED.

      4. Petitioner’s objection to the Report and Recommendation in Abraham Dut M. v.

          Barr, No. 20-cv-1350 [ECF No. 8] is DENIED.

      5. The Petition for Writ of Habeas Corpus [ECF No. 1] in Abraham Dut M. v. Barr,

          No. 20-cv-786 (ECT/HB) is DISMISSED WITHOUT PREJUDICE.

      6. The Petition for Writ of Habeas Corpus [ECF No. 1] in Abraham Dut M. v. Barr,

          No. 20-cv-1350 (ECT/HB) is DISMISSED WITHOUT PREJUDICE.




2
        Because Magistrate Judge Bowbeer’s determination that “future circumstances may
affect the reasonableness of [Abraham]’s continued detention” is also accepted, Abraham’s
Petitions will be denied without prejudice, and he may attempt to substantiate his
allegations should he commence another proceeding under § 2241. R&R at 8; see, e.g.,
Gahamanyi v. Baniecke, No. 07-cv-4007 (RHK/RLE), 2008 WL 5071098, at *1, *12 (D.
Minn. Nov. 24, 2008).

                                            4
        CASE 0:20-cv-00786-ECT-HB Doc. 14 Filed 09/15/20 Page 5 of 5



              LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: September 15, 2020          s/ Eric C. Tostrud
                                   Eric C. Tostrud
                                   United States District Court




                                     5
